UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 MACEO JONES,

                Plaintiff,

        v.
                                                      Civil Action No. 18-612 (RDM)
 HUGH HURWITZ, Acting Director, Federal
 Bureau of Prisons, et al.,

                Defendants.


                             MEMORANDUM OPINION AND ORDER

       This matter is before the Court on two motions filed by Plaintiff Maceo Jones,

proceeding pro se. The first is a motion for leave to amend the complaint to add his wife, Sallie

Jones, as a plaintiff. Dkt. 10. The second is a motion for appointment of counsel. Dkt. 11.

       First, Jones has filed a document titled “a motion to compel to amend” in which he

appears to seek leave to add Sallie Jones as a plaintiff. See Dkt. 10 at 1. To the extent that Jones

seeks leave to file an amended complaint, the Court notes that leave of court is not required to

file one amended complaint before a responsive pleading or a motion under Rule 12(b), (e), or (f)

has been filed. See Fed. R. Civ. P. 15(a)(1). If that is what Jones intends to do, he should file a

single amended complaint that includes all of his relevant claims, including those of his wife. In

addition, the Court notes that it is difficult to discern what claims Jones intends to assert. Under

Rule 8, a complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief” and “a demand for the relief sought.” Fed. R. Civ. P. 8(a). Jones is

cautioned that if he elects to file an amended complaint, he must do so in compliance with Rule

8. Because Jones’s motion does not seek any relief for which the Court’s approval is required,
the motion, Dkt. 10, is hereby STRICKEN. It is further ORDERED that Jones shall file any

amended complaint on or before August 10, 2018.

       Second, Jones asks that the Court appoint counsel. Dkt. 11. Under 28 U.S.C.

§ 1915(e)(1), the Court “may request an attorney to represent any person unable to afford

counsel.” This Court’s local rules instruct the Court to consider “the nature and complexity of

the action, the potential merit of the pro se party’s claims, the demonstrated inability of the pro

se party to retain counsel by other means, and the degree to which the interest of justice will be

served by appointment of counsel.” Lamb v. Millennium Challenge Corp., 228 F. Supp. 3d 28,

47 (D.D.C. 2017) (citing D.D.C. L.R. 83.11(b)(3)). Jones asserts that he is “in solitary

confinement,” which will “greatly limit [his] ability to litigate.” Dkt. 11 at 1. He further notes

that he wrote letters to several attorneys but did not receive any responses. Id. He has not

demonstrated, however, that his claims are complex or that “any greater interest of justice will be

served by appointing counsel in this case than in any other pro se case.” Lamb, 228 F. Supp. 3d

at 47. It is not yet clear, for example, whether his claims will survive threshold motions. The

Court therefore concludes that appointment of counsel is not warranted at this time.

Accordingly, Jones’s motion for the appointment of counsel, Dkt. 11, is hereby DENIED

without prejudice.

       SO ORDERED.



                                                              /s/ Randolph D. Moss
                                                              RANDOLPH D. MOSS
                                                              United States District Judge

Date: July 13, 2018




                                                  2